Luke, J.
Butler sued the Central of Georgia Railway Company, alleging substantially as follows: On a designated night he went to the depot of the defendant for the purpose of putting four negro passengers on the train to send them to Chattanooga, there to work in the factory of the plaintiff’s employer. After being admitted through the gate at the depot, he approached an agent of the company and asked him where the negro coach was, explaining that he wanted to put four negro laborers he had with him on that coach; and the coach was pointed out to him by the agent. He thereupon went with the negroes and entered the coach, and while there the train started on its trip. He immediately went toward the platform by which he entered the coach and found that the outer vestibule doors of the coach had been closed. He then rushed through that coach and found the doors next to the steps closed at that end. He finally found the same agent to whom *319he had spoken while at the depot, closing the vestibule doors at the rear end of the third coach of the train. He requested this agent to open the door for him, so that he could get off the train, stating that he had no ticket and that he did not expect to go on the train and could not leave Macon; that the said agent refused to do so, but upon a second request he did open the door, and the plaintiff attempted to alight from the train, and was injured in so doing. He alleges that the place where he tried to alight appeared to be smooth, but that it was dark, and for this reason he could not see very well, and was unfamiliar'With the place and could not tell at what rate of speed the train was going. Held, that the facts pleaded in the petition do not show that the plaintiff received his injuries by any negligence on the part of the defendant, its agents or servants. It was, therefore, not error to sustain a general demurrer to the petition, and to dismiss the suit. Blodgett v. Bartlett, 50 Ga. 354; Southern Ry. Co. v. Nichols, 135 Ga. 15 (5) (68 S. E. 789) ; Ricks v. Ga. So. & Fla. Ry., 118 Ga. 259 (45 S. E. 268) ; Johns v. Ga. Ry. & El. Co., 133 Ga. 525 (66 S. E. 269); Gosnell v. Central of Ga. Railway Co., 17 Ga. App. 67 (2) (86 S. E. 90).
Decided November 16, 1917.
Action, for damages; from Bibb superior court — Judge Matbews. March 9, 1917. .
Davenport Guerry, Warren Roberts, for plaintiff.
Jordan & Lane, for defendant.

Judgment affirmed.


Wade, O. J., and Jenkins, J., concur.